internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp 2-plr-115581-99 date date legend parent purchaser seller target target_affiliate date a date b date c plr-115581-99 parent’s company official seller’s company official outside tax professional authorized representatives this is in response to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file elections parent as the common parent of the consolidated_group of which the purchasing_corporation purchaser and the deemed purchasing_corporation new target are members and seller are requesting the extension of time for purchaser and seller to file sec_338 elections under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations with respect to purchaser’s acquisition of the stock of target and the deemed acquisition of the stock of target_affiliate sometimes hereinafter collectively referred to as the election or the elections on date a additional information was received in letters dated november and date the material information submitted is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting purchaser is a wholly owned subsidiary of parent and a member of the parent consolidated_group prior to date a target was a wholly owned subsidiary of seller and target_affiliate was a wholly owned subsidiary of target seller was the common parent of an affiliated_group that included target and target_affiliate plr-115581-99 on date a seller and purchaser entered into a stock purchase agreement for purchaser to acquire all of seller’s target stock including all of the target_affiliate stock also on date a purchaser acquired all of seller’s target stock including all of the target_affiliate stock pursuant to the stock purchase agreement for cash in a fully taxable transaction following the acquisition new target and new target_affiliate were included in purchaser’s consolidated_group it is represented that purchaser was not related to seller within the meaning of sec_338 and that purchaser’s acquisition of the stock of target and the deemed acquisition of the target_affiliate stock qualified as qualified_stock purchases within the meaning of sec_338 parent and seller intended to file the elections the elections were due on date b however for various reasons valid elections were not filed on date c which is after the due_date for the elections outside tax professional parent’s company official seller’s company official and authorized representatives discovered that elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections the period of limitations on assessments under sec_6501 has not expired for parent’s target's or seller’s taxable_year s in which the acquisitions occurred the taxable_year in which the elections should have been filed or for any taxable years that would have been affected by the elections had they been timely filed further the applicable taxable years have not been examined and the service has not discovered that the elections were not timely made sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock plr-115581-99 sec_338 permits the purchasing and selling corporations to jointly elect to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation thus the sale of target stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provide that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instruction to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that a sec_338 election must be made jointly by the purchasing_corporation and the common parent of the consolidated_group or selling affiliate or s_corporation shareholders sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election but no more than six months except in the case of taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that plr-115581-99 the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election section a sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections is fixed by regulation ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent as common parent of the consolidated_group of which the purchasing and deemed purchasing corporations are members and seller to file the elections provided parent and seller show that they acted reasonably and in good_faith the requirements of sec_301_9100-1 through are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent seller outside tax professional parent’s company official seller’s company official and authorized representatives explain the circumstances that resulted in the failure_to_file the elections the information establishes that the taxpayers filed their returns as if the elections had been made that their returns have not yet been examined and that the service has not discovered that the elections have not been filed the information also establishes that competent tax professionals were responsible for the elections and were aware of all relevant facts that parent and seller relied on the tax professionals to make the elections and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent and seller have shown that they acted reasonably and in good_faith in failing to file the elections that the other requirements of sec_301 through have been satisfied and that granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as common parent of the consolidated_group of which the purchasing and deemed purchasing corporations are members and seller to file the elections with respect to plr-115581-99 the acquisition of target stock and deemed acquisition of target_affiliate stock as described above the above extension of time is conditioned on the taxpayers' ie parent’s purchaser’s seller’s target’s and target affiliate’s tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayers’ liability is lower sec_301 c the above extension is also conditioned on i parent and seller both signing the elections and ii parent and seller both treating the acquisition sale of target stock and deemed acquisition of target_affiliate stock as sec_338 transactions parent and seller must file the elections in accordance with sec_338 -1 d ie new elections on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a combined election form and a combined return may be filed see sec_1_338-1 and the instructions to form_8023 a copy of this letter should be attached to the election form purchaser and seller and target and target_affiliate must amend their returns notwithstanding that they reported the acquisitions as sec_338 transactions to attach thereto a copy of the elections and a copy of this letter we express no opinion regarding whether the acquisition sale of target stock and deemed acquisition sale of target_affiliate stock qualify as qualified_stock purchases under sec_338 whether the acquisition sale of target stock and deemed acquisition sale of target_affiliate stock qualify for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target target_affiliate and seller on target's and target affiliate’s deemed asset sales and deemed liquidations in addition we express no opinion as to the tax treatment or consequences of filing the elections late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer and its employees however the district_director should verify all essential facts and computations moreover notwithstanding that an extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable shall still apply plr-115581-99 in accordance with a power_of_attorney on file in this office copies of this letter are being sent to the authorized representatives and to seller’s company official this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by___________________________________ bernita thigpen deputy assistant chief_counsel corporate
